                           UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

In re:                                                      Case No. 14-11328-TMD
         DERRICK JEROD BEDFORD

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Deborah B. Langehennig, chapter 13 trustee, submits the following Final Report and
Account of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee
declares as follows:

         1) The case was filed on 08/29/2014.

         2) The plan was confirmed on 01/22/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/15/2015, 04/21/2017, 01/23/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 12/13/2017.

         5) The case was completed on 02/20/2019.

         6) Number of months from filing to last payment: 54.

         7) Number of months case was pending: 57.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $5,835.37.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Receipts:

       Total paid by or on behalf of the debtor              $70,795.66
       Less amount refunded to debtor                         $1,198.68

NET RECEIPTS:                                                                                  $69,596.98


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $5,663.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                      $3,944.69
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $9,607.69

Attorney fees paid and disclosed by debtor:                 $237.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal       Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
ATLAS ACQUISITIONS LLC          Unsecured         561.00        561.43             NA            0.00        0.00
AUSTIN RADIOLOGICAL ASSOC       Unsecured          12.19           NA              NA            0.00        0.00
AUTO FINANCIAL SERVICES INC     Secured       14,075.00     13,943.30        13,943.30     13,943.30    1,100.68
BEST BUY                        Unsecured            NA           0.00            0.00           0.00        0.00
CAINE & WEINER                  Unsecured         131.00           NA              NA            0.00        0.00
CONVERGENT OUTSOURCING          Unsecured         738.31           NA              NA            0.00        0.00
CREDIT COLLECTION SERVICES      Unsecured         660.84           NA              NA            0.00        0.00
CREDIT PROTECTION ASSOCIATION   Unsecured         462.98           NA              NA            0.00        0.00
CREDIT RCVRY                    Unsecured         660.00           NA              NA            0.00        0.00
EZ MONEY LOAN SERVICES          Unsecured         141.63           NA              NA            0.00        0.00
FINANCIAL CONTROL SERVICES      Unsecured         158.00           NA              NA            0.00        0.00
FINANCIAL CONTROL SERVICES      Unsecured      2,772.64            NA              NA            0.00        0.00
FOREST BLUFF RESIDENTIAL COMM   Secured        1,500.00       4,691.87        4,691.87      4,691.87         0.00
INTERNAL REVENUE SERVICE        Unsecured         151.63        152.52          152.52        152.52         0.00
KWIK CASH LOANS                 Unsecured      1,191.00            NA              NA            0.00        0.00
MEDICAL BUSINESS BUREAU         Unsecured      1,055.00            NA              NA            0.00        0.00
SPEEDY CASH                     Unsecured         150.00           NA              NA            0.00        0.00
ST DAVIDS CARDIOLOGY PLLC       Unsecured          39.63           NA              NA            0.00        0.00
TEXAS DEPARTMENT OF TRANSPOR    Unsecured      4,112.89       4,112.89        4,112.89           0.00        0.00
TRANSWORLD SYSTEMS INC          Unsecured         528.00           NA              NA            0.00        0.00
U.S. DEPARTMENT OF EDUCATION    Unsecured      1,626.00            NA              NA            0.00        0.00
WELLS FARGO BANK NA             Secured              NA       2,200.26        2,200.26      2,200.26         0.00
WELLS FARGO HOME MORTGAGE       Secured       12,500.00     12,203.42             0.00           0.00        0.00
WELLS FARGO HOME MORTGAGE       Secured      114,815.00    122,161.29             0.00     37,900.66         0.00




UST Form 101-13-FR-S (9/1/2009)
 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00         $37,900.66             $0.00
       Mortgage Arrearage                                 $2,200.26          $2,200.26             $0.00
       Debt Secured by Vehicle                           $13,943.30         $13,943.30         $1,100.68
       All Other Secured                                  $4,691.87          $4,691.87             $0.00
 TOTAL SECURED:                                          $20,835.43         $58,736.09         $1,100.68

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $4,265.41            $152.52              $0.00


Disbursements:

         Expenses of Administration                             $9,607.69
         Disbursements to Creditors                            $59,989.29

TOTAL DISBURSEMENTS :                                                                      $69,596.98


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/30/2019                             By:/s/ Deborah B. Langehennig
                                                                    Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
